Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 8-20
The following claim(s) is/are amended: 8, 12, 15, and 19
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: 1-7
Claim(s) rejected: 8-20

Previous Objections Withdrawn
Objection to specification are withdrawn as applicant has corrected the specification.

Previous Rejections Withdrawn
The double patenting rejection to claims 8-20 are withdrawn. Applicant has submitted a terminal disclaimer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 8-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claim’s rejections are presented below.

Regarding claims 8 and 15, 
Step 1 Analysis: Claims 8 and 15 are directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 8 and 15, as drafted, is a mental process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “computer program product, computer-readable storage media, computer system, computer processors, accelerometer, gyroscope, and GPS” That is, other than reciting “computer program product, computer-readable storage media, computer system, computer processors, accelerometer, gyroscope, and GPS”, nothing in the claim element precludes the step from practically being performed in the mind. For example the limitation of "instructions to identify one or more parking locations within a threshold distance of the destination," as drafted, is a mental process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind because human mind can also perform this evaluation activity by identifying parking locations near the destination. Likewise, the limitation of "instructions to predict parking availability at the one or more parking locations based on a crowd forecast model, wherein the forecast model identifies, 
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “computer program product, computer-readable storage media, computer system, computer processors, accelerometer, gyroscope, and GPS” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they generally link the use of a judicial exception to a particular technological environment or field of use or are mere instructions to apply the exception using a generic computer component. Further, the “One or more computer…stored on the one or more computer-readable storage media, the program instructions comprising” relates to storing step which is regarded an insignificant extra-solution activity as it merely stores previously generated data. Similarly, “program instructions to receive a destination” amounts to mere receiving data, which is also a form of insignificant extra-solution activity. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer program product, computer-readable storage media, computer system, computer processors, accelerometer, gyroscope, and GPS” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. Further the storing and receiving step were considered to be extra-solution activities in Step 2A Prong 2, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. As explained in MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” relate to well-understood, routine and conventional activity (Berkheimer evidence). The claim is not patent eligible.

Regarding claim 9 and 16,
Step 1 Analysis: Claims 9 and 16 are directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Claims 9 and 16 are dependent claims of claim 8 and 15 respectively. Step 2A analysis for claims 8 and 15 are discussed in previous section. Each of the additional limitations (which are not part of claim 8 and 15) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “computer program product and computer system”. For example, “wherein the program instructions to identify…or more user preferences” as drafted, is a mental process, 
The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional elements of “computer program product, and computer system” are already discussed in claim 8 and claim 15 analysis. Further, “program instructions to receive one or more user preferences” relates to a storing step which amounts to mere data storing, which is a form of insignificant extra-solution activity. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer program product, and  computer system” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. Further receiving step was considered to be extra-solution activities in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. As explained Berkheimer evidence). The claim is not patent eligible.

Regarding claim 10 and 17, 
Step 1 Analysis: Claims 10 and 17 are directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Claims 10 and 17 are dependent claims of claim 8 and 15 respectively. Step 2A analysis for claims 8 and 15 are discussed in previous section. Each of the additional limitations (which are not part of claim 8 and 15) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “computer program product and computer system”. For example, “wherein for a parking location…number of parking spaces” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because it relates to evaluation activity which human mind can also perform by linking the number of vehicles containing the mobile devices to the number of parking spaces. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. There are no additional elements other than computer program product and computer system which are already covered in claim 8 and 15 analysis.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to computer program product, and  computer system” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 11 and 18, 
Step 1 Analysis: Claims 11 and 18 are directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Claims 11 and 18 are dependent claims of claim 10 and 17 respectively. Step 2A analysis for claims 10 and 17 are discussed in previous section. Each of the additional limitations (which are not part of claim 10 and 17) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “computer program product and computer system”. For example, “wherein the number…to the parking location” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because it relates to judgment activity and human mind can perform this activity by comparing locations of mobile devices with the corresponding location of the parking location given that the mobile device data is available. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. There are no additional elements other than computer program product and computer system which are already covered in claim 8 and 15 analysis.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed in previous section, with respect to integration of the abstract idea into a practical application, the additional elements of “computer program product, and  computer system” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 12 and 19,
Step 1 Analysis: Claims 12 and 19 are directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Claims 12 and 19 are dependent claims of claim 10 and 17 respectively. Step 2A analysis for claims 10 and 17 are discussed in previous section. Each of the additional limitations (which are not part of claim 10 and 17) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “computer program product and computer system”. For example, “wherein the number…one or more parking locations” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because given the at least one of accelerometer, gyroscope, and GPS data human mind can also identify the occupancy of the parking spot within a threshold distance of other parking locations. This threshold distance can be set by a human who is making the judgement. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. There are no additional elements other than computer program product and computer system which are already covered in claim 8 and 15 analysis.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed in previous section, with respect to integration of the abstract idea into a practical application, the additional elements of “computer program product, and  computer system” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claims 13 and 20, 
Step 1 Analysis: Claims 13 and 20 are directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Claims 13 and 20 are dependent claims of claim 10 and 17 respectively. Step 2A analysis for claims 10 and 17 are discussed in previous section. Each of the additional limitations (which are not part of claim 10 and 17) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of “computer program product and computer system”. For example, “wherein the number…one or more parking spaces,” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because it merely applies image and data processing techniques to determine vacant parking space. Similarly, the limitation of “program instructions to apply… references made to parking” as  within the parking location,” as drafted, is a mental process because it merely applies data processing techniques to perform the relevant information. The claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. There are no additional elements other than computer program product and computer system which are already covered in claim 8 and 15 analysis.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed in previous section, with respect to integration of the abstract idea into a practical application, the additional elements of “computer program product, and  computer system” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 14,
Step 1 Analysis: Claim 14 are directed to a product, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Claim 14 is dependent claim of claim 8. Step 2A analysis for claims 8 is discussed in previous section. Each of the additional limitations (which are not part of claim 8) is a process under its broadest reasonable interpretation, covers the performance of 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. There are no additional elements other than computer program product and computer system which are already covered in claim 8 analysis.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed in previous section, with respect to integration of the abstract idea into a practical application, the additional element of “computer program product” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus it cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US2014/0058711A1) in view of Villanueva et al.  (“Vehicle maneuver detection with accelerometer-based classification”; hereinafter “Villanueva”).

Regarding claim 8, Scofield teaches a computer program product for predicting parking
availability, the computer program product comprising: one or more computer-readable
storage media and program instructions stored on the one or more computer-readable storage
media, the program instructions comprising: program instructions (Fig 10., Para 0046: “An
exemplary computer-readable medium that may be devised in these ways is illustrated in
FIG.10, wherein the implementation 1000 comprises a computer-readable medium 1002 (e.g.,
a CD-R, DVD-R, or a platter of a hard disk drive), on which is encoded computer-readable data
1004. This computer-readable data 1004 in turn comprises a set of computer instructions
1006 configured to operate according to one or more of the principles set forth herein.” Para 0018: “FIG. 10 is an illustration of an exemplary computer-readable medium wherein processor-executable instructions…”) to receive a destination (Para 0045: “a user of the map may desire to visit a location of Famous Coffee Shop. The user may, for example, request the map to display one or more locations of Famous Coffee Shop (e.g., and/or directions to the one or more locations).” User visiting a location of Coffee shop refers to a destination)
to identify one or more parking locations within a threshold distance of the destination (Para 0044: “A map may (e.g., merely) display parking locations that are within a selected distance of a destination (e.g., that a user is driving towards).” Displaying a parking location via map refers to identify one more parking locations and a selected distance
of a destination refers to a threshold distance.)
to predict parking availability at the one or more parking locations based on a crowd forecast model (Para 0004: “A model of a correlation between the modeling variable and a possible state of the first parking location may be built.”) wherein the crowd forecast model identifies determines, and predicts an occupancy of the one or more parking locations (Para 00021: “In some instances, the determined information may comprise an indication of one or more states of one or more parking spots in the respective parking locations.”).
Scofield does not explicitly teach based on at least one of accelerometer, gyroscope, and GPS data of one or more mobile devices indicating that the one or more mobile devices have started or stopped motion within a vehicle.
Villanueva, however, teaches based on at least one of accelerometer, gyroscope, and GPS data of one or more mobile devices indicating that the one or more mobile devices have started or stopped motion within a vehicle (Section Introduction Para 4: “…detecting a vehicle’s maneuvers using the accelerometer sensor of a smartphone inside the vehicle on the basis of a taxonomy of four states, stopped, driving, parking and parked.” Section Introduction Para 1: “As a result, they are currently equipped with several embedded sensors like a GPS, accelerometer, gyroscope or magnetometer.” Sensor data includes GPS, accelerometer, gyroscope, and magnetometer. Vehicle state is detected by the sensor motion inside the vehicle).
(Scofield, Abstract).

 Regarding claim 9, Scofield and Villanueva teach the method of claim 8.
Scofield also teaches instructions to receive one or more user preferences (Para 0044:
“A map may display parking locations based upon cost. For example, a user may be willing to
pay more for a parking spot that is considered to be associated with less risk than a parking
spot that may be considered to be more risky or less safe.” By willing to pay more a user is
providing his/her preferences which can be received by computer instructions) and wherein the program instructions to identify the one or more parking locations within the threshold distance of the destination is based on the one or more user preferences (Para 0044: “A map may display parking locations based upon cost. For example, a user may be willing to pay more for a parking spot that is considered to be associated with less risk than a parking spot that may be considered to be more risky or less safe.” Para 0045: “A user of the map may desire to visit a location of Famous Coffee Shop. The user may, for example, request the map to display one or more locations of Famous Coffee Shop (e.g., and/or directions to the one or more locations). The map may be configured, for example, to merely display one or more locations of Famous Coffee Shop that are predicted to have one or more parking locations (e.g., and/or a threshold number of parking spots) available (e.g., within a specified distance, etc.).” By willing to pay more a user is providing his/her preference and visiting a location of the coffee shop refers to a destination. In result, the map is identifying and displaying locations that are within specified or threshold distance based on user preference).

Regarding claim 10, Scofield and Villanueva already teaches the method of claim 8.
Scofield also teaches wherein for a parking location of the one or more parking
locations, the crowd forecast model correlates a number of mobile devices and a number of
vehicles with a number of parking spaces (Para 0033: “The prediction component may have
access to data, which may comprise one or more indications of one or more correlations
between one or more variables and one or more states.” Para 0028: “The variable may
correspond to one or more vehicles (e.g., a car, a motorcycle, a bus, etc.) driving in an area
near the parking location. The one or more vehicles may, for example, comprise a probe
vehicle, which may be a vehicle associated with a device (e.g., a mobile phone comprised in
the vehicle and/or a computer installed in the vehicle).” Para 0023 “The modeling variable
may, for example, be based on data from a sensor. For example, a sensor may detect the
presence or absence of one or more vehicles and/or a state of one or more parking locations
and provide data (e.g., to a computer) based on the detecting.” As stated in above paras.
Different variables may include number of vehicles, vehicles associated with mobile devices,
and number of parking location. The correlation can be converted to prediction model
between one more variables as stated in para 0033).

Regarding claim 11, Scofield and Villanueva teaches the method of claim 10.
Scofield also teaches wherein the number of mobile devices is determined by program
(Para 0028: “The one or more vehicles may, for example, comprise a probe vehicle, which may be a vehicle associated with a device (e.g., a mobile phone comprised in the vehicle and/or a computer installed in the vehicle) that may collect information about the vehicle including location data, speed, and/or direction of travel (e.g., to determine traffic information, Support intelligent transportation systems, etc.). In the example, the variable may indicate (e.g., based upon real-time GPS data.) that at least some of the one or more vehicles are driving in the area near the parking location (e.g., within a certain distance of the parking location, within a certain number of city blocks of the parking location, etc.) for a period of time.” A probe vehicle refers to vehicle which comprise a mobile device. So number of mobile devices can be determined by counting probe vehicles. A realtime GPS (that comprise mobile device) tells the location of the vehicles driving in the area near the parking location).

Regarding claim 12, Scofield and Villanueva teaches the method of claim 10.
Scofield also teaches wherein the program instructions to determine the occupancy of the one or more parking locations is (Para 00021: “In some instances, the determined information may comprise an indication of one or more states of one or more parking spots in the respective parking locations.”) within a vehicle within a threshold distance of the one or more parking locations (Para 0028: “…that at least some of the one or more vehicles are driving in the area near the parking location (e.g., within a certain distance of the parking location, within a certain number of city blocks of the parking location, etc.) for a period of time.”).
Scofield does not explicitly teach based on the at least one of accelerometer, gyroscope, and GPS data of one or more mobile devices indicating that the one or more mobile devices have started or stopped motion.
Villanueva, however, teaches based on the at least one of accelerometer, gyroscope, and GPS data of one or more mobile devices indicating that the one or more mobile devices have started or stopped motion (Section Introduction Para 4: “…detecting a vehicle’s maneuvers using the accelerometer sensor of a smartphone inside the vehicle on the basis of a taxonomy of four states, stopped, driving, parking and parked.” Section Introduction Para 1: “As a result, they are currently equipped with several embedded sensors like a GPS, accelerometer, gyroscope or magnetometer.” Sensor data includes GPS, accelerometer, gyroscope, and magnetometer. Vehicle state is detected by the sensor motion inside the vehicle).
Same motivation to combine the teaching of Scofield and Villanueva as claim 8.

Regarding claim 14, Scofield and Villanueva teach the method of claim 8.
Scofield also teaches instructions to refine, the crowd forecast model by verifying the
predicted parking availability through determining whether features indicative of vehicle movement exhibited by a mobile device associated with the received destination stop in the parking location (Para 0028: “In one example, the variable may correspond to one or more vehicles (e.g., a car, a motorcycle, a bus, etc.) driving in an area near the parking location. The one or more vehicles may, for example, comprise a probe vehicle, which may be a vehicle associated with a device (e.g., a mobile phone comprised in the vehicle and/or a computer installed in the vehicle) that may collect information about the vehicle including location data, speed, and/or direction of travel (e.g., to determine traffic information, Support intelligent transportation systems, etc.).” Para 0025: “a correlation may be modeled (e.g., statistically) between the modeling variable and a possible state of the first parking location. The possible state may comprise an indication of whether the first parking location may be occupied, vacant, or partially occupied, for example, when the modeling variable applies.” Modeling variable corresponds to vehicle movement driving near the parking location. The movement is tracked by mobile device. The correlation between the modeling variable and state of parking location (occupied or vacant) can be modeled to predict the state of parking location as mentioned in para 0024.).

Regarding claims 15-19, they are substantially similar to claims 8-12, and are rejected in the same manner, the same art and reasoning applying.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield (US 2014/0058711A1) in view of Villanueva et al.  (“Vehicle maneuver detection with accelerometer-based classification”) further in view of Ashkenazi et al. (US 2015/0009047A1; hereinafter “Ashkenazi”).

Regarding claim 13, Scofield and Villanueva teach the method of claim 10,
(Para 0029: “an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations.” Data received from mobile device is used to find the vacant or available parking spaces within the parking location).
But Scofield does not explicitly teach wherein number of available parking spaces is
determined by program instructions to apply image and data processing techniques to one or
more images of the parking location for features indicative of one or more parking spaces;
program instructions to apply image and data processing techniques to one or more  on line resources detailing the parking location for references made to parking.
Ashkenazi, however, does teach wherein number of available parking spaces is determined by program instructions to apply image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces (Para 003: “The disclosure relates to vehicle parking spaces management using image processing, the method comprising: obtaining one or more images of a plurality of parking spaces; segmenting the image of the one or more images to represent a parking space per segmented image; detecting parked vehicles in the segmented image using image processing.” Image processing technique is used to represent a parking space)
(Para 0022: “Additional sources data 220 may be obtained from social networks such as social networks." Para 0013: "Social network 120 may produce social network data that include information regarding parking spaces throughout the metropolitan area.” Para 0023: “Step 222 discloses normalizing the additional sources data. The parking space identifiers of the additional sources data are converted to parking space IDS in accordance with the metropolitan area parking spaces database 260. The conversion may be performed using pre defined conversion tables.” Parking location and spaces data obtained from social media sites (online resources) are processed using data processing technique as explained in para 0023).
Before the effective filing date of the invention it would have been obvious to one of
ordinary skill in the art to combine the predictive parking location method of Scofield as modified by Villanueva with the image and data processing techniques of Ashkenazi to detect the occupancy status of parking spaces which will disclose if the parking space is available (Abstract).

Regarding claim 20, it is substantially similar to claim 13 and is rejected in the same manner, the same art and reasoning applying.

Response to Arguments
Applicant’s arguments filed on 01/22/2021 with respect to the 35 U.S.C 101 have been fully considered. New claims elements have been added to claims 8, 12, 15, and 19. Applicant 
Applicant’s arguments filed on 01/22/2021 with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered. Claims 8, 12, 15, and 19 have been amended by the applicant. New amendments have been added in 103 rejections and relevant citations have been provided. Examiner adds a new reference (Villanueva et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
02/15/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123